COURT OF APEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON


                                         ORDER

Case number:                01-13-00148-CV

Style:                      In re CC&M Garza Ranches Limited Partnership, Relator

                            Original Proceeding on Petition for Writ of Mandamus
                            from In the Interest of Guardianship of Maria Cantu
                            Garza, No. 398977, and Maria Cantu Garza v. Carmen
                            Carlos Garza, Jr. and Delfina Garza, individually and on
                            behalf of the Estate of Carlos Garza, Jr., No. 398977-401,
                            in Probate Court No. 3of Harris County, Texas, the Hon.
                            Rory R. Olsen, presiding.

      On February 21, 2013, relator, Delfina Jauregui Garza, on behalf of CC&M
Garza Ranches Limited Partnership, filed a petition for writ of mandamus and
“Relator's Motion for Temporary Relief.” Relator's emergency motion is granted.
The February 12, 2013 order that Case No. C-3959-12E in the 275th District Court
in Hidalgo County, Texas, be transferred to Probate Court No. 3 of Harris County,
Texas, is stayed. The stay is effective until this mandamus proceeding is finally
decided. Any party may file a motion for reconsideration of the stay. See TEX. R.
APP. P. 52.10(c).

      The Court further requests a response from the real parties in interest.   The
responses, if any, are due Monday, March 18, 2013.

         It is so ORDERED.

Judge's signature: /s/ Jane Bland
                   Acting Individually

Date: February 25, 2013